Citation Nr: 1421253	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a recurrent left knee disorder.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's gastroesophageal reflux disease (GERD) with bile acid gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 2004 to December 2010.  The Veteran served in Iraq and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Salt Lake City, Utah, Regional Office which, in pertinent part, established service connection for GERD with bile acid gastritis; assigned a 10 percent evaluation for that disability; effectuated the award as of December 6, 2010; and denied service connection for both right knee pain and left knee pain.  In November 2012, the Salt Lake City, Utah, Regional Office granted service connection for right knee patellar tendonitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of December 6, 2010.  In June 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In September 2013, the Denver, Colorado, Regional Office (RO) denied service connection for IBS.  In September 2013, the Veteran submitted a notice of disagreement (NOD) with the adverse decision.  The Board has reviewed both the "Virtual VA" and the Veterans Benefit Management System (VBMS) files.  

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing systems.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
In September 2013, the Veteran submitted a claim of entitlement to service connection for hemorrhoids.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


REMAND

The Veteran asserts that service connection for a recurrent left knee disorder is warranted as he sustained the claimed disorder in service.  He contends further that an initial evaluation in excess of 10 percent for his GERD with bile acid gastritis is supported by the record as his service-connected disability is productive of severe pain, anxiety, and abdominal discomfort.  

Additional relevant documentation including VA and private documentation and lay statements has been received into the record since the issuance of the supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of VA, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In a June 2013 written statement, the Veteran's spouse conveyed that the Veteran experienced recurrent left knee symptoms including locking and popping of the joint.  At the time of the August 2010 VA examination, no pain on motion of the knees was noted and the examiner found that the knees were normal.  In light of the Veteran and his wife testimony another examination is necessary to determine if a left knee disorder is related to service and to address the relationship, if any, between his claimed recurrent left knee disorder and his service-connected right knee patellar tendonitis.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In his September 2013 NOD, the Veteran advanced that his GERD is productive of symptoms including pain, abdominal discomfort, and anxiety which significantly limited his activities.  At the hearing in June 2013, the Veteran testified as to symptoms associated with GERD and that he had recently sought VA treatment for his increased symptoms.  Given the apparent worsening of the Veteran's GERD since the last VA esophageal examination which was conducted in September 2012, an additional VA examination is necessary in resolving the issues raised by the instant appeal.  

The Veteran submitted a NOD with the denial of service connection for IBS.  Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed recurrent left knee disorder and all treatment of his service-connected GERD with bile acid gastritis after September 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after March 2013.  

3.  Schedule the Veteran for the appropriate VA examination in order to determine the nature and etiology of his claimed recurrent left knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no left knee disorder is diagnosed, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as least as likely as not (i.e., probability of 50 percent or more) that any identified recurrent left knee disorder had its onset during active service; is related to the Veteran's in-service left knee symptomatology; or otherwise originated during active service.  The examiner should also provide an opinion as to whether it is as least as likely as not that the left knee condition is caused by or aggravated by (increased in severity beyond its natural progression ) due to his right knee patellar tendonitis and/or other service-connected disabilities.  If permanent worsening is found, the examiner should attempt to quantify the degree of additional disability resulting from the worsening if possible.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then schedule the Veteran for the appropriate VA examination by a physician in order to determine the nature and severity of his service-connected GERD with bile acid gastritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should also address the functional impairment associated with the Veteran's GERD and bile acid gastritis.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Issue a SOC to the Veteran which addresses his entitlement to service connection for IBS.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the issue will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

6.  Then readjudicate the issues of service connection for a recurrent left knee disorder and the initial evaluation for the Veteran's GERD with bile acid gastritis.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

